Per Curiam:,
The testimony in this case is far short of the kin,d of testimony which is necessary to make out the defence of “ duress.” There was no imprisonment or restraint of the body, no process of arrest against the party, no prosecution for any criminal of-fence instituted, no officer of the law ready to arrest, no threat of any kind made by this particular plaintiff and no threats by anybody made directly to the person affected. There was only a threat to resort to criminal proceedings, made in another state to certain friends of the party, by counsel for certain creditors, and communicated by them to their principal. Moreover, Phil*29lips, the party affected, is not setting up the defence or authorizing it to be done. The defence is made by one who is merely an assignee for the benefit of creditors, and we are of opinion that such a person cannot plead this defence for the purpose of setting aside an otherwise legitimate transfer of property made by his assignor to pay an honest debt. The opinion of the learned court below on the motion for a new trial contains the expression of sufficient reasons for the binding instruction to the jury to render a verdict for the plaintiff, and upon that opinion and the suggestions above made we affirm the judgment.
Judgment affirmed.